Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following: 
Claim 9 recites the “substantially linear seal is less than 3mm wide.” which the width is not labeled in the drawings. 
The drawings filed on 11/21/2019 do not appear to be sufficiently dense and dark for adequate reproduction. See 37 CFR 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 20 and 21 are objected to because of the recitation of “linear seal” in line 15 of claim 20 and “line seal” in line 2 of claim 21 and both should recite either a “linear seal” or a “line seal”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1-4, 6, 9, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duquette et al. (US 2008/0012300 hereinafter “Duquette”).
Claims 1-3 and 16-19, Duquette discloses a fitting (Fig. 1) for use with corrugated tubing (Fig. 1, 20) having a series of peaks and valleys (Fig. 1, 20 have peaks and valleys), said fitting comprising, 
a nut (Fig. 1, 40) having a passage (Fig. 1) therethrough for receiving said tubing, 
at least one retainer (Fig. 1, 50) arranged in said nut, said retainer having a retainer sealing surface (See image below, which is an image taken from the embodiment shown in Fig. 4 and is used as an example of a fully connected state between the retainer, tubing, and sealing edge) for placement in a valley of said corrugated tubing (Fig. 1), and a body (Fig. 1, 60) having a pointy annular body sealing edge (Fig. 1, at 67) arranged so that the apex of said body sealing edge is pressed against said retainer sealing surface when said nut and said body are forced towards each other (Fig. 1, the apex of 67 presses against the indicated retainer sealing surface);
wherein said retainer sealing surface is concave and curved (See image below, indicated retainer sealing surface is concave and curved in the fully connected state);

    PNG
    media_image1.png
    406
    582
    media_image1.png
    Greyscale

wherein said retainer sealing surface is positioned opposite said pointy angular body sealing edge (See image above, indicated sealing surface is opposite of the pointy angular body sealing edge such that it is positioned opposite of the seal between the corrugated pipe and the sealing edge), said retainer sealing surface and said pointy annular body sealing edge configured to compress corrugated tubing (See image above, indicated retainer sealing surface and sealing edge compress the corrugated tubing) therebetween;
wherein said pointy annular body sealing edge is arranged to form a line seal or a substantially linear seal at an end of said corrugated tubing (See image below, a line seal can be interpreted by the contact between the corrugated pipe and indicated pointy annular edge which is similar to the line seal of the applicant’s invention at 20 in Fig. 8 between the corrugated tube and the body);

    PNG
    media_image2.png
    581
    1028
    media_image2.png
    Greyscale

wherein said pointy annular body sealing edge is formed along the edge of two abutting body surfaces (Fig. 1, surfaces at 67 and 68 of 60), wherein the mutual angle between said surfaces is between 10˚ and 170˚, 45˚ and 135˚ or 60˚ and 120˚ (Fig. 2, in [0037] [adding alpha and beta defines the mutual angle which equals to 100˚]);
wherein the tangent angle (Fig. 2, alpha) between said body surfaces and a tangent (Fig. 2, tangent defined by alpha) through said retainer sealing surface at said body sealing edge, when said fitting is sealing corrugated tubing, is between 10˚ and 80˚, 20˚ and 70˚, or 30˚ and 60˚ (Fig. 2, in [0037] [example of alpha is 55˚]).  
Claim 4, Duquette discloses a fitting according to claim 2, wherein one of said body surfaces is substantially perpendicular to a longitudinal centre axis (Fig. 1, 68) of said fitting.  
Claim 6, Duquette discloses a fitting according to claim 1, wherein said body sealing edge is arranged to press into a side (Fig. 1, [surface at 55 of 50 presses against a side of 20]) of a corrugation of said corrugated tubing.  
Claims 9 and 20, Duquette discloses a fitting according to claim 1,
wherein the line seal or substantially linear seal is less than 3 mm or less than 2 mm (Fig. 2, in [0037] discloses the axial width of the indicated sealing surface can be 0.069 inches which is 1.75 mm).  

Claims 1, 6-7, 10-11, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beulco GMBH & Co. KG (EP 2278204B1 hereinafter “Beulco”). 
Claims 1, 6-7, and 10-11, Beulco discloses a fitting (Fig. 5) for use with corrugated tubing (Fig. 5) having a series of peaks and valleys (Fig. 5), said fitting comprising, 
a nut (Fig. 5, 28) having a passage (Fig. 5) therethrough for receiving said tubing, 
at least one retainer (Fig. 5, 27) arranged in said nut, said retainer having a retainer sealing surface (Fig. 5, surface at 29 of 27 in the valley of the corrugated tubing) for placement in a valley of said corrugated tubing, and a body having a pointy annular body sealing edge (Fig. 5, [body at 29 opposite of 27 that abuts the corrugated tubing and is a sealing edge that points and protrudes axially]) arranged so that the apex of said body sealing edge is pressed against said retainer sealing surface when said nut and said body are forced towards each other (Fig. 5, [apex of indicated sealing edge is pressed against 27 through the corrugated tubing]);
wherein said retainer sealing surface is concave and curved (Fig. 5, surface of 29 of 27 is concave and curved);  
wherein said retainer sealing surface is positioned opposite said pointy angular body sealing edge (Fig. 5, surface at 29 of 27 is opposite of the indicated sealing edge), 
wherein said pointy annular body sealing edge is arranged to form a substantially linear seal or line seal at an end of said corrugated tubing (See image below, which is a close up view shown in Fig. 6 that shows the pointy annular sealing edge has a linear portion that forms a line seal with the corrugated pipe);

    PNG
    media_image3.png
    385
    568
    media_image3.png
    Greyscale

wherein said retainer is substantially symmetrical around a plane (Fig. 5, [plane through the middle of 27 perpendicular to the longitudinal axis and 27 is substantially symmetrical through that plane]) through the middle of said retainer, said plane being perpendicular to a longitudinal centre axis of said fitting;
wherein said apex is rounded (Fig. 5);
wherein said retainer is made from a flexible material (in [0024] discloses the retainer made of brass alloy and in [0027] discloses 27 experiences distortion, thus 27 is made from a flexible material) and the inner diameter of said retainer is smaller than the outer diameter of said corrugated tube (Fig. 5);
wherein said body sealing edge is arranged to press into a side of a corrugation of said corrugated tubing (Fig. 5).
Claim 24, Beulco discloses the fitting according to claim 1, wherein the retainer sealing surface is curved and concave over the entire line seal (See image below, the prior art Beulco is curved and concave over the entire line seal similar to the applicant’s invention such that the concave portion of the retainer conforms to the curved shape of the corrugated portion that abuts the line seal).

    PNG
    media_image4.png
    396
    719
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Duquette (US 2008/0012300).
Duquette discloses the fitting according to claim 20 but does not expressly disclose the line seal is less than 1 mm.
While Duquette do not expressly disclose the line seal is less than 1 mm; the length of the line seal may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Duquette to have a line seal that is less than 1 mm, as the length may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of improved sealing between the tubing and sealing surface. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 2-4, 9, 16-22, and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Beulco (EP 2278204B1).
Claims 2-3, 16-22, and 25, Beulco discloses a fitting (Fig. 5) for use with corrugated tubing (Fig. 5) having a series of peaks and valleys (Fig. 5), said fitting comprising, 
a nut (Fig. 5, 28) having a passage (Fig. 5) therethrough for receiving said tubing, 

wherein said retainer sealing surface is concave and curved (Fig. 5, surface of 29 of 27 is concave and curved);
wherein said retainer sealing surface is positioned opposite said pointy angular body sealing edge (Fig. 5, surface at 29 of 27 is opposite of the indicated sealing edge), said retainer sealing surface and said pointy annular body sealing edge configured to compress corrugated tubing (Fig. 5) therebetween;
wherein said retainer is substantially symmetrical around a plane (Fig. 5, [plane through the middle of 27 perpendicular to the longitudinal axis and 27 is substantially symmetrical through that plane]) through the middle of said retainer, said plane being perpendicular to a longitudinal centre axis of said fitting;
wherein said pointy annular body sealing edge is arranged to form a substantially linear seal or line seal at an end of said corrugated tubing (See image attached to the rejection to claim 1 by Beulco under the 102 section);
wherein said pointy annular body sealing edge is formed along the edge of a two abutting body surfaces (See image attached to claims 1, 7, 10-11, and 23 for Beulco, 
wherein the tangent angle between the body surfaces and a tangent through the retainer sealing surface at the body sealing edge (See image attached to claims 1, 7, 10-11, and 23 for Beulco, the sealing surface at the indicated linear portion forms a tangent angle with respect to the longitudinal axis similar to the applicant’s invention shown in Fig. 8).
Beulco does not expressly disclose the mutual angle between the two abutting body surfaces is between 10˚ and 170˚, 45˚ and 135˚ or 60˚ and 120˚ and a tangent angle between 10˚ and 80˚, 20˚ and 70˚, or 30˚ and 60˚ and does not expressly disclose the substantially linear seal is less than 3 mm, 2 mm, or 1 mm.
While Beulco do not expressly disclose a mutual angle is between 10˚ and 170˚, 45˚ and 135˚ or 60˚ and 120˚ and a tangent angle between 10˚ and 80˚, 20˚ and 70˚, or 30˚ and 60˚; the angles may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Beulco to have a mutual angle is between 10˚ and 170˚, 45˚ and 135˚ or 60˚ and 120˚ and a tangent angle between 10˚ and 80˚, 20˚ and 70˚, or 30˚ and 60˚, as the angles may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of improved sealing between the tubing and sealing surface. A person of ordinary skill in the art undertaking such 
While Beulco do not expressly disclose a substantially linear seal is less than 3 mm, 2 mm, or 1 mm; the length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Beulco to have a length less than 3 mm, 2 mm, or 1 mm, as the length may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of improved sealing between the tubing and sealing surface. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Claim 4, Beulco discloses the fitting according to claim 2, wherein one of the body surfaces is substantially perpendicular to a longitudinal centre axis of the fitting (Fig. 5).

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that claim 20 was not amended to necessitate a new ground of rejection, however, claim 20 previously depended on a cancelled claim and therefore properly rejected as an incomplete claim. The current 
In response to applicant’s argument that an express illustration of the linear seal width is not necessary for understanding the invention, however, the recitation of a width is not a conventional feature and can be at least interpreted as an axial width or a width along the surface. Therefore, the claimed feature of the width must be labeled for one of ordinary skill in the art to properly understand the invention. 
In response to applicant’s argument that Duquette does not disclose “the retainer sealing surface is concave and curved” as required by claim 1, however, the indicated sealing surface of Duquette includes a concave surface that is also curved that seals against the corrugated tubing and claim 1 does not require the sealing surface to be only concave and curved. See image attached to claim 1. 
In response to applicant’s argument that Fig. 4 of Duquette does not show a concave and curved sealing surface as required by claim 1, however, the rejection relies on the connected state as shown in the attached image for claim 1 since the ring forms a concave and curved surface against the surface of the corrugated tubing. 
In response to applicant’s argument that Duquette does not disclose a line seal, however, the seal between the corrugated tubing and indicated linear surface of the sealing edge of Duquette forms a linear seal similar to the applicant’s invention of a linear seal as described in the specification and as shown in the drawings in Fig. 8 at 20 which is a seal between the corrugated tubing and the linear surface of the sealing edge.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679